                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Darrell E. Lee,

         Plaintiff,

         V.                                     Case No. 2:18-cv-109

Commissioner of Sociai Security,                Judge Michaei H. Watson

         Defendant.                             Magistrate Judge Vascura

                                OPINION AND ORDER

         On November 14, 2018, United States Magistrate Judge Vascura Issued a

Report and Recommendation ("R&R") recommending that the Court reverse the

Commissioner of Social Security's ("Commissioner") non-dlsablllty finding and

remand this case to the Commissioner and the ALJ under Sentence Four of §

405(g). ECFNo. 16.

         The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). R&R 10, ECF No. 16. The R&R further

advised the parties that the failure to object to the R&R within fourteen days
would result in a waiverof the right to de novo review by the District Judge and

waiver of the right to appeal the decision of the District Court adopting the R&R.

Id. The deadline for filing such objections has passed, and no objections were
filed.

         Having received no objections, the R&R Is ADOPTED. Plaintiff's

statement of errors Is SUSTAINED and the Commissioner's decision Is
REVERSED. This case Is REMANDED to the Commissioner and the ALJ under

Sentence Four of § 405(g) for further consideration consistent with the R&R.

      IT IS SO ORDERED.



                                     MIC1HAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case No. 2:18-cv-109                                                  Page 2 of 2
